ROSS, PJ.
The findings and award of the Industrial Commission were attached to the petition and present a prima facie case of liability. The evidence, exclusive of such findings, wholly fails to substantiate the claim of the Commission imposing liability upon plaintiff in error.
There is also in evidence a claim made by Haders before the. Commission, which, while the date is different, evidently refers to the injury in question. In this application for compensation Haders makes oath that one Roth was his employer.
We find the verdict of the jury manifestly against the weight of the evidence, and were it not for the probative value of the findings and award of the Commission, would render judgment for the plaintiff in error. As it is, the judgment of the Court of Common Pleas must be reversed, and the cause remanded for a new trial.
HAMILTON and CUSHING, JJ, concur.